  Case: 1:21-cv-00051 Document #: 52-3 Filed: 06/21/21 Page 1 of 3 PageID #:507




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


SERGIO BONILLA, on behalf of himself         )
and all others similarly situated,           )
                                             )   Case No. 1:21-cv-00051
                               Plaintiff,    )
                                             )   Hon. Judge Virginia M. Kendall
       v.                                    )
                                             )   Magistrate Judge Gabriel A. Fuentes
PEOPLECONNECT, INC., a Delaware              )
Corporation,                                 )
                                             )
                               Defendant.    )


THERESA LOENDORF, on behalf of               )
herself and all others similarly situated,   )
                                             )   Case No. 1:21-cv-00610
                               Plaintiff,    )
                                             )   Hon. Judge Virginia M. Kendall
       v.                                    )
                                             )   Magistrate Judge Gabriel A. Fuentes
PEOPLECONNECT, INC., a Delaware              )
Corporation,                                 )
                                             )
                               Defendant.    )



                            DECLARATION OF LYNNE GROSS




                                             1
   Case: 1:21-cv-00051 Document #: 52-3 Filed: 06/21/21 Page 2 of 3 PageID #:508




I, Lynn Gross, hereby declare:

       1.     I am the Director of Member Care at PeopleConnect, Inc., the owner of the

Classmates.com. I have been supporting Classmates.com since 1996. I have been in my current

Member Care role since January 2020, but held a similar Member Care role from 1999 to 2002.

Between the two Member Care roles, I served in several policy and compliance roles in the Legal

Department. In my current role, I supervise a team of 12 Member Care specialists and contractors

and oversee the arbitration opt-out process for Classmates.com.

       2.     Classmates.com records all member transactions in our Member Care Database,

including when members request to “opt out” of the arbitration clause.

       3.     Generally, when a member opts out of arbitration, a note is made in the Member

Care Database that the member does not agree to arbitrate. It is not PeopleConnect’s policy to

delete an account when a member opts out of arbitration.

       4.     On April 16, 2021, a free Classmates membership was established under the name

Ben Whipple associated with the email address ben.whipple42@gmail.com.

       5.     On April 22, 2021, our Member Care team received a letter from Mr. Whipple

requesting to opt out of the arbitration clause. The Member Care agent that reviewed the letter

mistakenly understood this as a request to remove his personal data and opt out from the entire

Classmates.com service and cancelled his account. An email confirmation of the request was sent

to Mr. Whipple’s email account.

       6.     On June 11, 2021 Member Care became aware of the mistake and restored Mr.

Whipple’s account and correctly noted he was only opting out of the arbitration clause in our

Classmates Terms of Service.




                                               2
   Case: 1:21-cv-00051 Document #: 52-3 Filed: 06/21/21 Page 3 of 3 PageID #:509




       7.      A true and correct copy of Mr. Whipple’s Member Care records is excerpted here:




       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct and that I executed this declaration on June 21, 2021 in Seattle, Washington.




                                                3
